Citation Nr: 0941878	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.

2.  Entitlement to service connection for Achilles tendonitis 
or other lower extremity disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
above-referenced claims.  

In September 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In an April 2009 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.

Although the Board has received an additional August 2009 
statement from the Veteran that was not submitted with a 
waiver of the RO's initial consideration of this document, 
the Board finds that it contains arguments by the Veteran 
without additional evidence that are essentially duplicative 
of those that have already been considered by way of 
statements of medical history and other statements of record, 
and that further action by the Board with respect to the 
issue of waiver is therefore not warranted.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
migraine headaches were caused by or incurred in service.

2.  The evidence of record does not show that the Veteran 
currently has bilateral Achilles tendonitis or other lower 
extremity disorder that was caused by or incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
head injury have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

2.  The criteria for service connection for bilateral 
Achilles tendonitis or other lower extremity disorder have 
not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case of Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letters dated in July 2003 and October 2008, the Veteran 
was notified of the information and evidence necessary to 
substantiate her claim.  VA told the Veteran what information 
she needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that VA has satisfied the requirements of the 
VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of her 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, in light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, Social 
Security Administration, VA, and private medical treatment 
records have been obtained.  She was provided appropriate VA 
medical examinations.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of Head Injury

Here, the Veteran has essentially claimed that she has 
headaches that are residuals from an in-service head injury.  
Having reviewed the evidence of record all pertinent laws, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection.  Thus, the appeal 
must be denied.

The Veteran's service treatment records have been associated 
with the claims file.  A January 1988 service treatment 
record shows that the Veteran incurred a projectile injury to 
her head.  X-rays of the head were found to be negative.  She 
subsequently reported having headaches.  The September 1988 
separation report of medical examination shows that clinical 
evaluation of the head and the neurological examination were 
normal.

The Veteran's private medical treatment records have been 
associated with the claims file.  She reported having 
headaches in January 1990.  

The RO obtained the Veteran's VA outpatient treatment 
records, which have been reviewed.  A November 2005 radiology 
report shows that a magnetic resonance imaging (MRI) study of 
the brain was normal.  The Veteran underwent a second MRI of 
the brain in March 2007 after reports of headaches.  No 
abnormalities were noted; the impression was normal pituitary 
gland and no evidence of microadenoma.  

November 2003 VA neurological and November 2007 VA orthopedic 
examination revealed the Veteran's report of having frequent 
headaches, averaging four times per month.    

In December 2008, the Veteran underwent a VA neurological 
examination to assess a possible headache condition.  The 
examination report reflects that the claims file was 
reviewed.  Her in-service head injury was noted and she 
reported having headaches since approximately 1989.  Clinical 
evaluation revealed a normal sensory examination.  The 
diagnosis was migraines. The examiner opined that the 
migraine headaches were not permanently aggravated by the 
Veteran's active duty.  The examiner stated that the Veteran 
described having vascular headaches.  

The Veteran's claims file was reviewed in May 2009 by the 
same VA examiner who performed the December 2008 examination 
for the purpose of obtaining a medical opinion as to whether 
the Veteran's migraine headaches were related to her military 
service.  Following a review of the medical evidence, the 
examiner opined that it was less likely than not that the 
migraine headaches were caused by or the result of the in-
service head injury.  As the basis of his opinion, the 
examiner explained that the Veteran describes having vascular 
headaches which would not be caused by the reported injury.

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for residuals of a 
head injury.  The Board recognizes that the medical evidence 
shows that the Veteran currently has a diagnosis of 
migraines.  However, the preponderance of the medical 
evidence, as discussed below, does not indicate that the 
Veteran's current disorder is related to an in-service injury 
or that the disorder is otherwise related to her military 
service.  Therefore, the Board concludes that service 
connection is not warranted.  

The Veteran essentially maintains that her migraine headaches 
are the result of a January 1988 in-service head injury.  In 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2).  The Veteran's available service personnel 
records show that she was treated for a head injury in 
January 1988.  As such, the Veteran's account of the in-
service head injury is considered competent.

Having found the Veteran's lay statement to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing 
the credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Further, the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's account of having 
headaches, at least of an acute and transitory nature, 
following the in-service accident is credible.  Indeed, her 
subsequent service treatment records document her reports of 
having headaches following the January 1988 head injury.  The 
Board finds it credible that the Veteran incurred headaches 
suffered headaches at the time of the accident.  However, the 
fact remains that there is no evidence that the Veteran 
suffered a chronic injury or disability as a result of the 
accident.  

In this regard, the Veteran's September 1988 separation 
physical examination report, which was completed two months 
prior to separation, is highly probative as to her condition 
at the time of her release from active duty, as it was 
generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to her current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The September 1988 
separation physical examination report is entirely negative 
for any symptoms associated with headaches and therefore 
weighs heavily against the claim.  The service medical 
records support a conclusion that her headaches during 
service were acute and transitory, as the September 1988 
separation physical examination report shows no headache 
condition within the months preceding discharge.

Moreover, the Board finds that there is no competent medical 
evidence that suggests a nexus between the Veteran's 
currently diagnosed migraine headaches and her period of 
active service.  In this regard, the Board finds highly 
probative the December 2008 VA examiner's conclusion that the 
Veteran's migraine headaches were not aggravated by her 
military service, as she described having vascular migraines.  
This conclusion is further explained in the May 2009 VA 
examination report, wherein the examiner opined that it was 
less likely than not that the Veteran's migraines was the 
result of the in-service injury.  The examiner further 
explained that the Veteran described having vascular 
migraines, which would not be caused the reported injury.  
The examiner's opinion is considered highly probative as it 
is definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

The Board also notes that the medical evidence does not show 
a definitive diagnosis of migraines until 2008, which is 
twenty years after the Veteran's separation from active 
service.  Accordingly, her claim has not been established 
based on the legal presumption given for diseases that 
manifest within one year from the date of separation.  See 38 
C.F.R. §§ 3.307, 3.309.  Moreover, evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since active duty service can be considered as 
evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (2000).

Consideration has been given to the Veteran's own statements 
in support of her claim.  However, while the Board is 
sympathetic to these statements and believes that the Veteran 
is competent to report her current symptomatology, she does 
not have the requisite special medical knowledge necessary to 
render an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159. 

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has headaches that were incurred as a result of her period of 
active service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for residuals of a head injury.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53.

Bilateral Tendonitis or Other Lower Extremity Disorder

With regard to this claim, the Veteran has asserted that she 
has bilateral tendonitis or other bilateral lower extremity 
disorder that is related to her military service.  She has 
claimed that during the January 1988 in-service accident, 
described above, she fell on the floor and landed on her 
back.  According to the Veteran, she now has a condition that 
affects her lower extremities due to the accident.

Initially, the Board notes that the Veteran is currently 
service connected for radiculopathy in both the right and 
left lower extremities.  As the Veteran is already service 
connected for these conditions, the present claim does not 
include these disabilities.  Thus, the evidence and analysis 
presented below does not include any discussion as these 
service-connected disabilities.  

The Veteran's service treatment records include two reports 
of lower extremity pain.  A December 1986 service treatment 
record documents that she was diagnosed with bilateral shin 
splints.  In April 1987, the Veteran was noted to have muscle 
spasms in her bilateral lower extremities; she was diagnosed 
with acute Achilles tendonitis.  The September 1988 
separation report of medical examination shows that clinical 
evaluation of the lower extremities was normal.

The private medical treatment records reflect the Veteran's 
report of pain in her lower extremities.  She was diagnosed 
with arthralgia due to infection in March 2000, following a 
report of hip and leg pain.  The Veteran reported that her 
feet periodically swelled in April 2003 and October 2003.  
These records are negative for a diagnosis of tendonitis.

The Veteran underwent a VA orthopedic examination in November 
2003, at which time she reported having spasm in her lower 
extremities since the January 1988 in-service accident.  On 
physical examination, her hips were noted to have a 
limitation of motion due to muscle spasms.  She also 
demonstrated a limitation in the range of motion of the knee 
and decreased range of motion on straight leg raises.  The 
associated X-ray of the hips was normal.  No definitive 
diagnosis or medical opinion was provided.

In December 2008, the Veteran underwent a VA joints 
examination, at which time the claims file was reviewed.  She 
reported having pain and numbness from her hips to her feet, 
bilaterally.  She denied having any joint problems other than 
occasional popping of the joints and indicated that she did 
not experience any pain or loss of motion of the joints.  
Physical examination revealed popping of the ankle joints; no 
findings were noted for the hips.  There was no objective 
evidence of pain with active range of motion of the hip or 
ankle joints.  X-rays of the bilateral hips showed no 
evidence of any fractures, osteonecrosis, dislocation, 
significant degenerative change, or soft tissue abnormality.  
X-rays of the bilateral ankles revealed no acute osseous 
abnormality, degenerative change, or soft tissue swelling.  
The diagnosis was no acute findings to indicate degenerative 
joint disease of the hips.  The examiner stated that the 
Veteran's hip pain was more likely due to radiculopathy of 
the lumbar spine.  There were no acute findings to warrant a 
diagnosis for a bilateral ankle problem.

On the same date as the VA joints examination, the same VA 
examiner evaluated the Veteran during a VA feet examination.  
She was noted to have been diagnosed with bilateral Achilles 
tendonitis in 1988.  Her symptoms were reported as pain, 
swelling, heat, redness, stiffness, fatigability, weakness 
and lack of endurance in the feet.  On physical examination, 
there was no evidence of painful motion, swelling, 
tenderness, instability, weakness, or abnormal weight bearing 
of the bilateral feet.  The diagnosis was bilateral Achilles 
tendonitis, resolved.  The examiner indicated that there were 
no acute findings to warrant a diagnosis for the toes.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for tendonitis or other lower extremity 
disorder.  Essentially, the medical evidence does not show 
that the Veteran has a current diagnosis of tendonitis or a 
condition that affects the lower extremities.  While the 
Board recognizes that the Veteran was treated in service for 
bilateral shin splints and bilateral tendonitis in December 
1986 and April 1987, respectively, there is no objective 
evidence that the Veteran has been treated or diagnosed with 
tendonitis or other lower extremity disorder since that time.  
A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.   Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In so determining, the Board acknowledges the Veteran's 
report of having bilateral lower extremity pain following her 
separation from service.  The medical evidence overall, 
however, is negative for a diagnosis with respect to the 
bilateral lower extremities.  Moreover, there is no evidence 
reflecting treatment for symptoms associated with tendonitis 
or a lower extremity disorder.  To the extent the medical 
evidence of record contains complaints, treatment, or a 
diagnosis of pain, the Board notes that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board finds probative the December 2008 conclusions of 
the VA examiner.  Following a review of the claims file and 
clinical and diagnostic testing of the Veteran, the examiner 
determined that was no degenerative disease diagnosis of the 
bilateral hips, as the Veteran's reported hip pain was due to 
a service-connected low back condition.  The examiner also 
concluded that the Veteran's bilateral Achilles tendonitis 
had resolved; there was no evidence to warrant a bilateral 
ankle or toe diagnosis.  These conclusions are considered 
probative as they are definitive, based upon a physical 
examination of the Veteran, and supported by detailed 
rationale.  Accordingly, the opinions are found to carry 
significant probative weight.  Among one of the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the physician's opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  As noted 
above, the Veteran has been advised of the need to submit 
evidence in support of her claim.  However, she has not 
provided any medical evidence to rebut the December 2008 VA 
examiner's opinions or otherwise demonstrate that she has a 
current diagnosed lower extremity condition that is related 
to her military service.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995).  Thus, there is no medical evidence of record 
to support the grant of service connection in this instance. 

The Board has considered the Veteran's statements in support 
of her claim that she has bilateral tendonitis or a bilateral 
lower extremity disorder that is related to her military 
service, and her reports of her current symptomatology.  
While she is certainly competent to describe the extent of 
her current symptomatology, there is no evidence that she 
possesses the requisite medical training or expertise 
necessary to render her competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 2 
Vet. App. at 495.

Given the absence of probative medical evidence in support of 
the Veteran's claim, for the Board to conclude that the 
Veteran currently has bilateral tendonitis or other bilateral 
lower extremity disorder that is due to her period of active 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert, 
5 Vet. App. at 33.  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in her belief 
that she has a bilateral lower extremity disorder that is 
related to her military service.  While the Board has 
carefully reviewed the record in depth, it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, this claim for service connection is 
also denied.   


ORDER

Service connection for residuals of a head injury is denied.

Service connection for bilateral Achilles tendonitis or a 
lower extremity disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


